DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on November 12, 2021, the rejections of claims 1, 8, 11 and 12 under 35 U.S.C. 112(b) or 102 as stated in the Office Action mailed on August 11, 2021 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harris Pitlick on February 10, 2022.
The application has been amended as follows: 
In claim 14, line 5, substitute “nitrogen” with --one of nitrogen and fluorine-- before “in a state in which the substrate is heated.”

Reason for Allowance
Claims 13-23 are allowed.

Claim 13 recites a step of natural oxidizing the substrate by introducing at least Ar, oxygen, and nitrogen in a state in which the substrate is heated.
Claim 14 recites a step of inductively coupled plasma oxidizing the substrate by introducing at least Ar, oxygen, and one of nitrogen and fluorine in a state in which the substrate is heated.
Claim 15 recites a step of natural oxidizing the substrate by introducing at least Ar, fluorine, and oxygen in a state in which the substrate is heated.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-19, 22 and 23 depend from claim 13, 14 or 15, and claims 20 and 21 depend from claim 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 10, 2022